Citation Nr: 0604033	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
duodenal ulcer with post-operative vagotomy and pyloroplasty, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to February 
1966 and from July 1966 to July 1970.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2005, the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for a VA examination.  A VA 
gastroenterology examination was performed in September 2005.  
In his report, the VA examiner noted private medical records 
revealed the veteran had exploratory abdominal surgery in 
January 2000.  The laparotomy found dense adhesions present 
throughout the abdomen.  The post-operative diagnosis was 
partial small bowel obstruction with mesenteric hematoma and 
extensive adhesions, status post previous vagotomy and 
pyloroplasty.  

In addition, a letter from the veteran's private 
gastroenterologist, Dr. S., dated in March 2002 states that 
after the veteran's abdominal surgery in service he developed 
diarrhea and had been described in the past as having dumping 
syndrome.  

The veteran in his March 2002 claim for an increased rating 
mentioned he had surgery in January 2000.  A subsequent 
statement submitted by his representative in May 2002 clearly 
states the veteran thought his surgery in January 2000 was 
related to his residuals of an duodenal ulcer.  The Board has 
concluded the veteran has raised a claim for service 
connection for both dumping syndrome and partial small bowel 
obstruction with mesenteric hematoma and extensive adhesions.  

These claims are inextricably intertwined with the issue of a 
higher rating for his service connected residuals of duodenal 
ulcer.  The regulations at 38 C.F.R. § 4.113 explain that 
diseases of the digestive system, particularly within the 
abdomen, while differing in pathology, produce a common 
disability picture.  Consequently, certain co-existing 
diseases do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14 (2005).  Ratings under diagnostic codes 7301 through 
7329 inclusive will not be combined with each other.  
38 C.F.R. § 4.114 (2005).  Therefore, if service connection 
is granted for either dumping syndrome which is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7308 or partial bowel 
obstruction with mesenteric hematoma and extensive adhesions, 
which is rated under 38 C.F.R. § 4.114, Diagnostic Code 7301, 
the evaluation for residuals of duodenal ulcer might be 
altered.  For that reason the issues of service connection 
must be addressed prior to the Board adjudicating the claim 
for an increased rating.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  The claim must be remanded 
to afford to the veteran opportunity to submit evidence and 
argument addressing his claims for service connection.  

The claim is remanded for the following actions:

As the issues of service connection for 
dumping syndrome and partial small bowel 
obstruction with mesenteric hematoma and 
extensive adhesions are "inextricably 
intertwined" with the issue of an 
increased rating for residuals of a 
duodenal ulcer, status post vagotomy and 
pyloroplasty, VA should take appropriate 
adjudicative action, and provide the 
appellant and his representative notice 
of the determination and the right to 
appeal.  If a timely notice of 
disagreement is filed, the appellant and 
his representative, should be furnished 
with a statement of the case and given 
time to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

